UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4332


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES RONALD LOCKLEAR, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:11-cr-00067-F-1)


Submitted:   January 28, 2013             Decided:   March 14, 2013


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Charles       Locklear,       Jr.,      pled    guilty,        pursuant    to   a

written         plea    agreement,          to     possession       of     a     firearm    and

ammunition by a convicted felon, 18 U.S.C. § 922(g)(1) (2006),

and was sentenced to 195 months’ imprisonment.                                 On appeal, his

counsel raises two arguments:                      (1) the district court erred in

denying his motion to suppress evidence, and (2) his guilty plea

was unknowing and involuntary and, therefore, the district court

erred      in    denying       his     motion      to     withdraw       his    guilty     plea.

Locklear        has    also    filed    a    pro     se   supplemental          brief    raising

additional issues.             For the reasons that follow, we affirm.

                On     the    morning    of      October       2,   2010,      officers     from

Robeson County, North Carolina, responded to a 911 report of a

shooting near Locklear’s residence and identified Locklear as

one of those involved in the shooting incident.                                 Deputy Dwayne

Leggett arrived at Locklear’s residence to find Locklear sitting

on   his    front       porch,    asleep,        with     a    black   .22      caliber    rifle

laying across his lap.                  After confirming that Locklear was a

convicted felon, Leggett seized the firearm and placed Locklear

under arrest.

                Locklear filed a motion to suppress, which was denied.

The district court found that Leggett’s observation of the rifle

did not amount to a search and that his brief investigative

detention of Locklear was reasonable.                          The court concluded that

                                                 2
Locklear “did not manifest a reasonable expectation of privacy

when he visibly possessed a gun while sitting on the front porch

of his house.”

              Locklear        subsequently          pled   guilty,    pursuant        to     a

written plea agreement, in which he agreed:

      c.   To waive knowingly and expressly the right to
      appeal whatever sentence is imposed on any ground,
      including any appeal pursuant to 18 U.S.C. § 3742,
      reserving only the right to appeal from a sentence in
      excess of the advisory Guidelines range that is
      established at sentencing. . .

The   plea     agreement         was    unconditional;         it   did   not     preserve

Locklear’s right to appeal the denial of his suppression motion.

Approximately two months later, Locklear moved to withdraw his

plea.   The district court denied the motion.

              At     sentencing,        the    district      court    determined          that

Locklear’s         adjusted      offense      level    was     30   and   his     criminal

history category was VI, resulting in an advisory Guidelines

range   of    168     to   210     months’     imprisonment.         However,        because

Locklear      qualified       as       an   armed     career    criminal,       18   U.S.C.

§ 924(e) (2006), he was subject to a mandatory minimum of 180

months;      therefore,       his      Guidelines      range     became     180      to    210

months’ imprisonment.              The court denied the Government’s motion

for an upward departure, as well as Locklear’s motion for a

downward departure, and imposed a within-Guidelines sentence of

195 months’ imprisonment.               Locklear noted a timely appeal.


                                               3
              Locklear first challenges the validity of his guilty

plea and the district court’s denial of his motion to withdraw

the plea.        After a review of the record, we conclude that the

district court fully complied with the mandates of Fed. R. Crim.

P. 11 in accepting Locklear’s guilty plea.                          During the plea

hearing, the district court informed Locklear of the nature of

the charges and maximum penalties he faced, all of the rights he

was giving up by pleading guilty, that there was a factual basis

for    the    plea,     and    ensured    that    Locklear     was    competent     and

entering      his     plea    voluntarily.       The   court    also      specifically

questioned Locklear with respect to his understanding of the

appellate waiver provision.              Nevertheless, Locklear asserted, in

his    motion    to    withdraw    his   guilty    plea,     that    he   erroneously

believed he had reserved the right to appeal the denial of his

suppression motion.

              The district court’s denial of a motion to withdraw a

guilty plea is reviewed for abuse of discretion.                       United States

v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                      After reviewing

the factors used to consider whether a defendant has shown a

fair    and     just    reason    for    withdrawing     his    guilty      plea,   we

conclude that the district court did not abuse its discretion in

denying Locklear’s motion.              See United States v. Moore, 931 F.2d

245, 248 (4th Cir. 1991).



                                           4
                 Further, an unconditional guilty plea generally waives

all antecedent, nonjurisdictional issues.                        Tollett v. Henderson,

411 U.S. 258, 266-67 (1973); Fields v. Att’y Gen., 956 F.2d

1290, 1294-95 (4th Cir. 1992); see United States v. White, 366

F.3d 291, 299 n.6 (4th Cir. 2004).                        The right to challenge on

appeal a Fourth Amendment issue raised in a motion to suppress

is    a    nonjurisdictional          defense      and    thus    is    forfeited    by    an

unconditional guilty plea.               Haring v. Prosise, 462 U.S. 306, 320

(1983).                Therefore,      having       concluded          that      Locklear’s

unconditional guilty plea was valid, we find that he has waived

his right to appeal the denial of his motion to suppress.

                 Locklear has filed a motion to submit a supplemental

pro       se    brief    in   which    he   seeks        to   raise    three     additional

challenges to his conviction and sentence.                             Although we grant

the motion to file the supplemental brief, we find the claims

raised         therein    without     merit.       First,      Locklear’s      ineffective

assistance claims are not cognizable on direct appeal.                              Unless

an attorney’s ineffectiveness is conclusively apparent on the

face       of    the     record,    ineffective      assistance         claims    are     not

generally addressed on direct appeal.                         United States v. Benton,

523 F.3d 424, 435 (4th Cir. 2008).                       Instead, such claims should

be raised in a motion brought pursuant to 28 U.S.C.A. § 2255

(West Supp. 2012), in order to promote sufficient development of

the record.             United States v. Baptiste, 596 F.3d 214, 216 n.1

                                               5
(4th Cir. 2010).             Because there is no conclusive evidence of

ineffective assistance of counsel on the face of the record, we

find that these claims should be raised, if at all, in a § 2255

motion.

               Locklear’s       claims        regarding          his       sentence         are

foreclosed by the waiver in his plea agreement.                                 A defendant

may, in a valid plea agreement, waive the right to appeal under

18 U.S.C. § 3742 (2006).                 United States v. Manigan, 592 F.3d

621,    627    (4th     Cir.    2010).        We       review    the      validity     of    an

appellate waiver de novo and will enforce the waiver if it is

valid    and    the     issue    appealed         is    within      the   scope     thereof.

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                                  An

appeal    waiver        is     valid     if       the       defendant      knowingly        and

intelligently agreed to the waiver.                         Id. at 169.         To determine

whether a waiver is knowing and intelligent, we examine “the

background,      experience       and    conduct        of    the    accused.”         United

States v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995)

(internal quotation marks omitted).                         Generally, if a district

court    fully     questions      a     defendant           regarding     the     waiver    of

appellate      rights    during    the    Rule         11    colloquy     and    the   record

indicates that the defendant understood the full significance of

the waiver and was not denied effective assistance of counsel,

the waiver is valid.             United States v. Johnson, 410 F.3d 137,

151 (4th Cir. 2005).              Our review of the record leads us to

                                              6
conclude    that     Locklear    knowingly      and   voluntarily         waived   the

right to appeal his sentence and that the issue he seeks to

raise    regarding      application      of     the   Armed       Career    Criminal

enhancement     is    within    the    scope     of   the   waiver.          Finally,

Locklear’s additional arguments challenging the denial of his

motion to suppress evidence are waived.               See Tollett 411 U.S. at

267.

            Accordingly,        we    affirm     Locklear’s        conviction      and

sentence.      We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in    the     materials

before   the    court   and     argument      would   not   aid    the     decisional

process.

                                                                             AFFIRMED




                                         7